         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                       CR NO. 18-3409 KG

TOMAS FELICIANO FRANCISCO-PEDRO,

              Defendant.

               MOTION TO DISCLOSE CONFIDENTIAL INFORMANT

       Defendant Tomas Feliciano Francisco-Pedro, by and through his attorney, Assistant

Federal Public Defender André Poissant, and pursuant to Federal Rule of Criminal

Procedure 12(b)(1), Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405

U.S. 150 (1972), and Roviaro v. United States, 353 U.S. 53 (1957), respectfully moves the

Court for an order requiring the government to disclose the full identity of the confidential

informant and all information concerning the use of this informant during the investigation

and prosecution of this matter, including but not limited to, the informant’s name,

addresses, statements given in this proceeding and others, criminal history, past

cooperation as an informant, and any consideration, such as promises, inducements, or

payments, extended to and/or received by this informant.

I.     BACKGROUND

       The Indictment charges Mr. Francisco-Pedro, Maximo Gonzalez-Sebastian, and

Cristian Garcia-Gutierrez with conspiracy to take a hostage, hostage taking, and aiding and

abetting. (Doc. 32.) The discovery indicates that an individual identified only as “Jose”
           Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 2 of 10



contacted an HSI Special Agent in Albuquerque, New Mexico. Jose served as a

confidential informant and provided information that led to the arrest of Mr. Francisco-

Pedro. The discovery indicates that Jose is a friend of Elvis Escalante-Velasquez, the

brother-in-law of Alberto Pena-Flores, a material witness in this matter. Jose is a material

witness in an unrelated case.

       In order to prepare for trial, it is critical for Mr. Francisco-Pedro to properly

challenge the government’s allegations against him. This cannot be accomplished without

knowing Jose’s full identity and other information that would reveal any motives he might

have to lie. Mr. Francisco-Pedro needs to interview and possibly subpoena Jose. Under the

circumstances of this case, the Court must require the United States to disclose Jose’s full

identity and contact information because Mr. Francisco-Pedro’s right to prepare for his

defense outweighs the government’s interest in keeping Jose’s identity confidential. See

Roviaro, 353 U.S. at 62 (holding that the government must disclose an informant’s identity

where the informant actively participated in or was a percipient witness to the acts

underlying the prosecution).

II.    INFORMATION SOUGHT

       Mr. Francisco-Pedro requests the disclosure of the following information pertaining

to Jose:

       1. Full name and occupation;

       2. Whether Jose is a private citizen or police informer;

       3. What consideration Jose received or will receive for cooperation and/or

testimony. See Giglio v. United States, 405 U.S. 150 (1972);


                                             2
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 3 of 10



       4. Jose’s experience with human trafficking;

       5. Jose’s controlled substance history and habit. See United States v. Smith, 692 F.2d

658, 661 (10th Cir. 1983) (normally the trial court runs a substantial risk of causing

prejudice to a fair trial when it fails to instruct the jury concerning the inherent unreliability

of an addict’s testimony);

       6. Jose’s psychiatric history. See United States v. Lindstrom, 698 F.2d 1154, 1163

(11th Cir. 1983);

       7. Jose’s criminal history, including probation, parole, and immigration status. See

United States v. Auten, 632 F.2d 478, 482 (5th Cir. 1980);

       8. The case names and numbers of any trials or evidentiary hearings at which Jose

has testified concerning: (1) his own prior criminal activity; (2) payments or rewards

provided to him by the government or his handlers; and (3) efforts made to induce others

to participate in criminal activity or other purported law enforcement related matters;

       9. Any and all statements, in addition to the agent reports, that are material to this

case and which should be disclosed to the defense; and

       10. Identification of any prior testimony of the informant; and all details or

disclosure or reports regarding any prior investigations. See United States v. Cutler, 806

F.2d 933, 965 (9th Cir. 1986).

III.   ARGUMENT

       This Court has authority to order the government to fully identify Jose and any other

informant implicating Mr. Francisco-Pedro. See United States v. Garrison, 147 F. Supp.

3d 1173, 1179 (D. Colo. 2015) (discussing the inherent authority of the federal judiciary in


                                                3
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 4 of 10



criminal prosecutions to compel discovery); United States v. Nobles, 422 U.S. 225, 231

(1975) (“Decisions of the Court . . . have recognized the federal judiciary’s inherent power

to require the prosecution to produce the previously recorded statements of its witnesses

so that the defense may get the full benefit of cross-examination, and the truth-finding

process may be enhanced”). While the government has the privilege “to withhold from

disclosure the identity of persons who furnish information of violations of law to officers .

. .” the privilege is not absolute, and must give way when “the disclosure of an informer’s

identity . . . is relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause.” Roviaro, 353 U.S. at 59–61.

       In Roviaro, the informer’s possible testimony “was highly relevant and might have

been helpful to the defense” where the informer “had helped to set up the criminal

occurrence and had played a prominent part in it,” “was the only witness who might have

testified to petitioner's possible lack of knowledge of the contents of the package,” and

“was the only witness in a position to amplify or contradict the testimony of government

witnesses.” Roviaro, 353 U.S. at 63–64. Unless the petitioner decided to take the stand in

his own defense, the informer was his only material witness. Id. at 64. See also United

States v. Williams, 488 F.2d 788, 790 (10th Cir. 1973) (“[T]he government must identify

an informant who participates with undercover agents in transactions which are for the

purpose of obtaining evidence of crimes and whose testimony might be relevant to the

defense.”). Accordingly, disclosure may be required when the confidential source is a

“participant in and a material witness to” the alleged crime. Roviaro, 353 U.S. at 65.




                                              4
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 5 of 10



       Three broad categories of cases involving confidential informants exist: At one

extreme are the cases where the informant is a mere tipster, and disclosure is not required.

At the other extreme are cases such as Roviaro where the informant played a crucial role

in the alleged criminal transaction, and disclosure and production of the informant are

required to ensure a fair trial. In addition, there are cases where there is a slight possibility

a defendant might benefit from disclosure, but the government has demonstrated a

compelling need to protect its informant. See United States v. Rivas, 26 F. Supp. 3d 1082,

1120 (D. N.M. 2014) (citations omitted). Mr. Francisco-Pedro believes that Jose may have

played a crucial role in the alleged conspiracy requiring disclosure of his full identity.

       “As a general rule . . . the government must identify an informant who” assists the

government in “obtaining evidence of crimes and whose testimony might be relevant to

the defense.” Williams, 488 F.2d at 790; United States v. Martinez, 487 F.2d 973 (10th Cir.

1973); Garcia v. United States, 373 F.2d 806 (10th Cir. 1967). “The Tenth Circuit’s take

on this analysis is well-known.” United States v. Padilla, No CR 09–3598 JB, 2010 WL

4337819, at * 7 (D.N.M. Sept. 3, 2010) (Browning, J.). When a confidential source plays

an active role in the government’s investigation, the court must consider: “(1) the crime

charged, (2) the possible defenses, (3) the possible significance of the informer’s testimony,

and (4) other relevant factors.” Id. at 62. Simply put, this analysis requires this Court to

balance “the public’s interest in protecting the flow of information against the individual’s

right to prepare his defense.” United States v. Mendoza-Salgado, 964 F.2d 993, 1000 (10th

Cir. 1992) (quoting Roviaro, 353 U.S at 62).




                                               5
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 6 of 10



IV.    MR. FRANCISCO-PEDRO’S RIGHT TO PREPARE HIS DEFENSE
       OUTWEIGHS THE GOVERNMENT’S INTEREST IN KEEPING JOSE’S
       COMPLETE IDENTITY CONFIDENTIAL

       The Tenth Circuit requires disclosure when the information sought by the defendant

may be relevant to his defense and justice would be best served. United States v. Holmes,

487 F. Supp. 2d 1206, 1211 (D. Kan. 2007). Because the government has not disclosed the

complete identity of Jose, Mr. Francisco-Pedro is deprived of his right to adequately

prepare his defense. The discovery indicates that the government’s case primarily rests on

Mr. Francisco-Pedro presence at a house where undocumented persons were present.

“[M]ere proximity to [undocumented persons], mere presence on the property where they

are located, or mere association with persons who do control them, without more, is

insufficient to support a finding of possession.” United States v. Banks, 884 F.3d 998, 1017

(10th Cir. 2018). The defense, therefore, reasonably believes that the informant will be a

key witness for the government’s case against Mr. Francisco-Pedro. As Jose’s testimony

appears to be crucial to the government’s case, Mr. Francisco-Pedro’s interest in preparing

his defense outweighs the government’s interests in keeping Jose’s complete identity

confidential. See Rivas, 26 F. Supp. 3d at 1114 (“The Court has required the United States

to disclose a CI’s identity where the CI ‘was integrally involved in the criminal transaction

[,] . . . observed the criminal transaction [,] and was not a mere bystander.’”) (quoting

United States v. Aguilar, 2010 WL 2977708 at *5 (D.N.M. June 28, 2010)).

       Particularly instructive to Mr. Francisco-Pedro’s request is United States v.

Martinez, where the Tenth Circuit held that the district court erred in refusing the

defendant’s motions to disclose an informant’s identity. Martinez, 87 F.2d at 977. Therein,


                                             6
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 7 of 10



the defendant was charged with multiple counts of unlawful possession and intent to

distribute controlled substances. Id. at 974. The informant accompanied an undercover law

enforcement officer to the home of Mr. Martinez’s co-defendant where the undercover

agent purchased heroin from the co-defendant. Id. At trial, the undercover officer testified

that Mr. Martinez was present and implicated Mr. Martinez in the transaction. Id. The

officer’s testimony formed the basis of the government’s prosecution against Mr. Martinez.

Id. Mr. Martinez’s and his co-defendant’s testimony directly contradicted the officer’s

statements in that, although Mr. Martinez agreed he was at the co-defendant’s home on the

day of the transaction, he was not present or even aware of the heroin sale. Id.

       The Tenth Circuit held the informant’s identity should have been disclosed because

the informant was a participant, as well as an eyewitness who was “present at the very time

and place where the crime . . . occurred.” Id. at 975. The court noted that the informant’s

testimony took on “additional importance in view of the fact that” the testimony from law

enforcement was in direct conflict with the defendant’s testimony. Id.

       Similarly, in United States v. Moralez, the Tenth Circuit held that the district court

abused its discretion in denying the defendant’s motion to disclose the identity of the

informant. 908 F.2d 565, 569 (10th Cir. 1990). There, the court determined the district

court based the denial on an insufficient record and remanded the case for an in camera

hearing to determine the informant’s level of involvement. Id. In Moralez, the defendant

and two co-defendants were charged and convicted of marijuana possession and multiple

related counts. Id. at 567. After law enforcement received information from a confidential

informant that one of the co-defendants was dealing marijuana, officers began watching


                                             7
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 8 of 10



the co-defendant’s service station and caught him distributing marijuana to a car parked

nearby. Id. Upon entering the station, law enforcement found nearly two hundred pounds

of marijuana scattered throughout the building and arrested Mr. Moralez and his other co-

defendant. Id.

       While the Tenth Circuit was not satisfied with the record before it, it nevertheless

emphasized that Mr. Moralez “clearly stated how the informant’s testimony was essential

to [his] defense” and necessary to address critical issues like who owned the marijuana and

whether Mr. Moralez was involved in the illegal marijuana operation. Id. at 568. The

informant’s testimony would support Mr. Moralez’s argument that he was “in the wrong

place at the wrong time.” Id. The Court also noted that the confidential informant’s

testimony would not be cumulative because it would “provide a different perspective” than

the testimony of Mr. Moralez’s co-defendants who had “motives for implicating Moralez.”

Id.

       In Mr. Francisco-Pedro’s case, the defense has the burden to “explain to the court

as precisely as possible what testimony he thinks the informer could give and how this

testimony would be relevant to a material issue of guilt or innocence.” United States v.

D'Armond, 65 F. Supp. 2d 1189, 1198–99 (D. Kan. 1999) (quoting 2 Jack B. Weinstein &

Margaret A. Berger, Weinstein's Evidence ¶ 510[06] (1991)). Here, the testimony that Jose

could provide that is critical to guilt or innocence is how he obtained information allegedly

linking Mr. Francisco-Pedro to the alleged crimes. The full identity of Jose would allow

Mr. Francisco-Pedro to investigate his veracity and motives to embellish the facts.




                                             8
         Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 9 of 10



       Knowing the Jose’s complete identity and will permit Mr. Francisco-Pedro to

prepare for and defend against his testimony on critical trial issues such as whether and to

what extent Mr. Francisco-Pedro was involved in the alleged conspiracy. Given these

circumstances, “it is not at all clear that the informant cannot aid [Mr. Francisco-Pedro’s]

defense,” and the government should therefore be required to disclose the informant’s full

identity to Mr. Francisco-Pedro and his counsel. United States v. Aranda-Diaz, 2013 WL

4446793 at 13 (quoting Roviaro, 353 U.S. at 64) (internal quotation omitted). Disclosure

of the Jose’s complete is essential to the fair adjudication of Mr. Francisco-Pedro’s case

and outweighs the government’s interests in keeping it confidential.

       Mr. Francisco-Pedro requests an evidentiary hearing to develop the facts supporting

his request.

       The government opposes this motion.

       WHEREFORE, for the foregoing reasons, Defendant Tomas Feliciano Francisco-

Pedro respectfully requests that the Court order the government to disclose the complete

identity of the confidential informant referred to as Jose and all information concerning the

use of this informant during the investigation and prosecution of this matter, including but

not limited to, Jose’s name, addresses, statements given in this proceeding and others,

criminal history, past cooperation as an informant, and any consideration, such as promises,

inducements, or payments, extended to and/or received by Jose, and providing for such

other and further relief as the Court deems just and proper.




                                             9
        Case 5:18-cr-03409-KG Document 43 Filed 11/14/18 Page 10 of 10



                                         Respectfully submitted,

                                         FEDERAL PUBLIC DEFENDER
                                         506 S. Main St., Ste. 400
                                         Las Cruces, New Mexico 88001
                                         (575) 527-6930

                                         Electronically filed (November 14, 2018)
                                         By: /s/ André Poissant
                                               ANDRÉ POISSANT
                                               Assistant Federal Public Defender


                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with
the Clerk of the Court using the CM/ECF filing system which caused a copy to be served
via electronic mail to counsel of record Luis A. Martinez, Assistant United States Attorney
on November 14, 2018.

                                         Electronically filed (November 14, 2018)
                                         By: /s/ André Poissant
                                               ANDRÉ POISSANT
                                               Assistant Federal Public Defender




                                            10
